DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2022 has been entered.  Applicant has amended claims 19, 27, 35-36 and added claim 41 as new.  Claims 19-25, 27-33, 35-41 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 19, 27 and 35 are in independent form. 

Response to Arguments
Applicant’s arguments filed September 01, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  Regarding applicant’s response to the Drawings, in particular Fig. 2C.  Examiner still disagrees.  According to the published specification, in particular paragraph [0086] appears to be describing the two different embodiments of a user interface that can be presented when user operates the note creating button 211. The first embodiment is to illustrate a user interface 220 as shown in FIG. 2C having a content editing area 221 and a virtual keyboard can be displayed in response to user selecting the note creating button 211.  The second embodiment is to illustrate a user interface 230 without the virtual keyboard as shown in FIG. 2D can be displayed in response to user selecting the note creating button 211.  In other word, they have nothing to do with the notation “TO FIG. 2D” with an arrow pointing right back to Fig. 2C and the notation “TO FIG. 2D” with an arrow pointing to the left, similarly the notations “CONT. FROM FIG. 2C” in Fig. 2D should actually be continued from Fig. 2B since it is displayed in response to the operation of the note creating button 211.  The notations are confusing and make no sense, it is best to remove them to avoid any confusion.

Drawings
The drawings are objected to because the notation “TO FIG. 2D” with an arrow pointing right back to Fig. 2C and the notation “TO FIG. 2D” with an arrow pointing to the left in Fig. 2C and the notations “CONT. FROM FIG. 2C” in Fig. 2D are unclear what they mean and are confusing (see explanation in above Response to Arguments section). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 27 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 19, 27 and 35, the limitation “...to form an expanded content editing area, wherein a size of the expanded content editing area is larger than a size of the content editing area....in the expanded content editing area....” is not supported by the specification (see 112(b) for detail explanation).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 27, 35 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 19, 27 and 35, the limitation “...to form an expanded content editing area, wherein a size of the expanded content editing area is larger than a size of the content editing area....in the expanded content editing area....” is indefinite in view of the specification.  According to the published specification, in view of figures 7, 8A-8B and paragraph [0100] of which the statement “...automatically extend downward by the preset size...” appears to mean scrolling downward, for example, figure 8A showing area 810 of the display screen of the terminal displaying portion of the content editing area 801 and figure 8B #802 showing the extension area of the initial content editing area, in other words, there is no expanding any size of the content editing area, it merely scrolls downward in order to provide the additional content editing area (e.g. an extension of the content editing area) to display or to make the exceeded doodle content to be visible within the display screen of the terminal (note that claim 41 further provide evidence of Examiner’s interpretation of the above cited paragraph and figures).  The extending of the initial content editing area downward to display the extension area of the initial content editing area described in the specification is different from expanding a size of an initial content editing area to a size larger than the initial content editing area assuming both sizes before and after the expansion are within the visible area of the display screen of the terminal, which means in this particular scenario, there is no need of scrolling downward because the size of the initial content editing area is smaller than the display screen of the terminal and then again the expanded content editing area is either smaller or equal to the maximum size of display screen of the terminal.  Regarding claim 41, the limitation “...the expanded content editing area....” presents similar issue as its parent claim, and is rejected along the same rationale.  Furthermore, claim 41, the limitation “...in response a slide-down operation...displaying a portion of the expanded content editing area that is not displayed before the slide-down operation...” does not make sense because the expanded portion is not displayed initially and requires scrolling upward to reveal it.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-24, 27-32, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Patent No. 9,639,969; Date: May 2, 2017) (hereinafter Wilson) in view of ZHANG et al. (CN107291346; Filed: Apr. 12, 2016) (hereinafter ZHANG).

In reference to independent claim 19:
Wilson teaches a method, comprising: displaying, by a terminal, an editable user interface, wherein the displayed editable user interface displays multimedia content and doodle content, the doodle content is generated in response to an operation performed by a user on the multimedia content, and the editable user interface comprises a content editing area; displaying, by the terminal, added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; displaying, by the terminal, added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content (i.e. .... client devices 106.... contain...design application 108... generate and present various user interfaces... include an editor 320.... a base media layer 802, such as...a video, and any number N of additional layers that add effects or features to the base media layer 802.... user may edit (e.g., texturize) the base media layer... add filters to the base media layer, add various graphical design elements including stylized text and graphics to the base media layer....user may select to add a doodle layer.....  - Column 4, lines 17-65; Column 15, lines 11-12; Column 15, lines 40-46; Column 19, lines 14-27; Column 23, lines 8-12; Fig. 9D,E,H,Q; Column 23, lines 21-23; Fig. 9J-K); and... 
Wilson does not teach
....automatically extending, by the terminal, the content editing area by a preset size after detecting that the added doodle content or the added multimedia content reaches or exceeds a preset position in the content editing area, to form an expanded content editing area, wherein a size of the expanded content editing area is larger than a size of the content editing area, and the doodle content and the multimedia content are editable in the expanded content editing area.  However, ZHANG teaches “.....user....wants to add some content....When the stroke exceeds the canvas, the canvas may automatically extend...expanding the canvas is triggered when the terminal detects that the drawing position of the drawing pen is at the boundary of the canvas....” (Page 16; Note that the expanded size is presumably preset/pre-determined since it cannot be unlimited and also it is obvious the expanded canvas will be larger than the canvas size before the expansion.  Also note that a preset size is a design choice therefore would not be given patentable weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to include the teachings of ZHANG to automatically expand the canvas when the added drawing stroke exceeds the boundary of the canvas. Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the lines drawn by the user can be more complete and natural (Page 16).

In reference to claim 20:
Wilson and ZHANG teach the method according to claim 19, Wilson teaches further comprising: switching, by the terminal, between enabling editing of the multimedia content and enabling editing of the doodle content in response to a switching operation of the user (i.e. ...Using the layer menu 927, the user may view the layers included in the design...further... configured existing layers,..etc.,...user may select to add a doodle layer....select a particular doodle from a list of doodles.... - Column 23, lines 8-12; Fig. 9D,E,H,Q; Column 23, lines 21-23; Fig. 9J-K).

In reference to claim 21:
Wilson and ZHANG teach the method according to claim 19, Wilson teaches 
wherein the content editing area comprises a first layer and a second layer, the first layer is usable to add or edit the multimedia content, and the second layer is usable to add or edit the doodle content, wherein displaying, by the terminal, added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content comprises: when the second layer covers the first layer, displaying, by the terminal, added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; wherein displaying, by the terminal, added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content comprises: when the first layer covers the second layer, displaying, by the terminal, added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and wherein the method further comprises: switching, by the terminal, the first layer with the second layer in response to a first operation of the user, to cause the second layer to cover the first layer (i.e. .... client devices 106.... contain...design application 108... generate and present various user interfaces... include an editor 320.... a base media layer 802, such as...a video, and any number N of additional layers that add effects or features to the base media layer 802.... user may edit (e.g., texturize) the base media layer... add filters to the base media layer, add various graphical design elements including stylized text and graphics to the base media layer... Using the layer menu 927, the user may view the layers included in the design...further...configured existing layers..etc.,...user may select to add a doodle layer....select a particular doodle from a list of doodles.....  - Column 4, lines 17-65; Column 15, lines 11-12; Column 15, lines 40-46; Column 19, lines 14-27; Column 23, lines 8-12; Fig. 9D,E,H,Q; Column 23, lines 21-23; Fig. 9J-K; In other words, user can select the doodle layer in Fig. 9Q which will display Fig. 9K showing the selected doodle 942 that is overlaid the base layer and change to a different doodle).

In reference to claim 22:
Wilson and ZHANG teach the method according to claim 21, Wilson teaches wherein the editable user interface further displays a function button area, the function button area comprises a drawing button, and the first operation is an operation on the drawing button (i.e. ...in FIG. 9F the user selects 933 a particular style of frame...from the element menu 934 and in FIG. 9G the user draws 937 and configures the frame 935 (e.g., using his/her finger 902 and the touch-screen 903) according to his/her preferences... - Column 22, lines 63-67 or Fig. 9J “Hand Drawn” button).

In reference to claim 23:
Wilson and ZHANG teach the method according to claim 21, Wilson teaches wherein a size of the second layer is the same as a size of the first layer (i.e. Fig. 9K, Q; Note that they are all layers on top of each other, therefore, they are all of the same size).

In reference to claim 24:
Wilson and ZHANG teach the method according to claim 21, Wilson teaches wherein the second layer is transparent (i.e. Fig. 9K shows the doodle layer is transparent).

In reference to independent claim 27:
A terminal, comprising: a display; one or more processors; and a non-transitory computer readable memory storing a plurality of application programs and further storing a program to be executed by the processor, the program including instructions for: displaying an editable user interface, wherein the displayed editable user interface displays multimedia content and doodle content, the doodle content is generated in response to an operation performed by a user on the multimedia content, and the editable user interface displays a content editing area; displaying added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; displaying added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and automatically extending the content editing area by a preset size after detecting that the added doodle content or the added multimedia content reaches or exceeds a preset position in the content editing area, to form an expanded content editing area, wherein a size of the expanded content editing area is larger than a size of the content editing area, and the doodle content and the multimedia content are editable in the expanded content editing area.
- Claim 27 contains substantially similar subject matter as in claim 19, and is rejected along the same rationale.  Wilson teaches processor(s), memory in column 4, lines 17-55.

In reference to claim 28:
The terminal according to claim 27, wherein the program further includes instructions for: switching between enabling editing of the multimedia content and enabling editing of the doodle content in response to a switching operation of the user.
- Claim 28 contains substantially similar subject matter as in claim 20, and is rejected along the same rationale.

In reference to claim 29:
The terminal according to claim 27, wherein: the content editing area comprises a first layer and a second layer, the first layer is usable to add or edit the multimedia content, and the second layer is usable to add or edit the doodle content, displaying added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content comprises: when the second layer covers the first layer, displaying added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; displaying added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content comprises: when the first layer covers the second layer, displaying added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and the program further includes instructions for: switching the first layer with the second layer in response to a first operation of the user.
- Claim 29 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale.

In reference to claim 30:
The terminal according to claim 29, wherein the editable user interface further displays a function button area, the function button area comprises a drawing button, and the first operation is an operation on the drawing button.
- Claim 30 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 31:
The terminal according to claim 29, wherein a size of the second layer is the same as a size of the first layer.
- Claim 31 contains substantially similar subject matter as in claim 23, and is rejected along the same rationale.

In reference to claim 32:
The terminal according to claim 27, wherein the second layer is transparent.
- Claim 32 contains substantially similar subject matter as in claim 24, and is rejected along the same rationale.

In reference to independent claim 35:
A non-transitory computer storage medium, the non-transitory computer storage medium having a computer program stored thereon for execution on a terminal, the program having instructions for: causing the terminal to display an editable user interface, wherein the displayed editable user interface displays multimedia content and doodle content, the doodle content is generated in response to an operation performed by a user on the multimedia content, and the editable user interface displays a content editing area; causing the terminal to display added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; causing the terminal to display added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and automatically extending the content editing area by a preset size after detecting that the added doodle content or the added multimedia content reaches or exceeds a preset position in the content editing area, to form an expanded content editing area, wherein a size of the expanded content editing area is larger than a size of the content editing area, and the doodle content and the multimedia content are editable in the expanded content editing area.
- Claim 35 contains substantially similar subject matter as in claim 19, and is rejected along the same rationale.  Wilson teaches a non-transitory tangible computer-readable medium in column 7, line 19.

In reference to claim 36:
The non-transitory computer storage medium according to claim 35, wherein the program further includes instructions for: causing the terminal to switch between enabling editing of the multimedia content and enabling editing of the doodle content in response to a switching operation of the user.
- Claim 36 contains substantially similar subject matter as in claim 20, and is rejected along the same rationale.

In reference to claim 37:
The non-transitory computer storage medium according to claim 35, wherein: the content editing area comprises a first layer and a second layer, the first layer is usable to add or edit the multimedia content, and the second layer is usable to add or edit the doodle content, causing the terminal to display added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content comprises: when the second layer covers the first layer, causing the terminal to display added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; causing the terminal to display added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content comprises: when the first layer covers the second layer, causing the terminal to display added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and the program further includes instructions for: causing the terminal to switch the first layer with the second layer in response to a first operation of the user, to cause the second layer to cover the first layer.
- Claim 37 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale.

In reference to claim 38:
The non-transitory computer storage medium according to claim 37, wherein the editable user interface further displays a function button area, the function button area comprises a drawing button, and the first operation is an operation on the drawing button.
- Claim 38 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 39:
The non-transitory computer storage medium according to claim 37, wherein a size of the second layer is the same as a size of the first layer.
- Claim 39 contains substantially similar subject matter as in claim 23, and is rejected along the same rationale.

In reference to claim 40:
The non-transitory computer storage medium according to claim 37, wherein the second layer is transparent.
- Claim 40 contains substantially similar subject matter as in claim 24, and is rejected along the same rationale.

In reference to claim 41:
Wilson and ZHANG teach the method according to claim 19, further comprising: ZHANG teaches in response to a slide-up operation or a slide-down operation, displaying a portion of the expanded content editing area that is not displayed before the slide-up operation or the slide- down operation is performed (i.e. ...fitting the drawing content of the user in the expanded canvas according to the drawing track of the drawing pen in the canvas and the movement trend of the drawing pen... - Page 2).  The motivation is the same as in claim 19.

Claims 25, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Patent No. 9,639,969; Date: May 2, 2017) (hereinafter Wilson) in view of ZHANG et al. (CN107291346; Filed: Apr. 12, 2016) (hereinafter ZHANG) and in further view of Wang et al. (US PGPub. No. 2004/0189793) (hereinafter Wang).

In reference to claim 25:
Wilson and ZHANG teach the method according to claim 19, Wilson teaches further comprising: storing, by the terminal, the doodle content in response to the operation of adding or editing the doodle content (i.e. ... saving the design locally (e.g., in the memory 204) and/or remotely (e.g., in the data store 210)... user may select to add a doodle layer to the design... - Column 16, lines 8-10; Column 23, lines 21-23), Wilson and ZHANG do not teach wherein the doodle content is stored in a sparse dot matrix manner.  However, Wang teaches “...caption overlaying...on an interactive video...generated caption dot-matrix images are overlaid to an input or output digital image...” (Paragraphs 7, 41; Note that although Wang is directed to caption overlay, however it is still an overlay image that can be overlaid onto the video and that image overlay can be generated as a dot-matrix image and stored).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson and ZHANG to include the teachings of Wang to utilize dot-matrix as an image content storage method. Such a person would have been motivated to make this combination according to the aspects of the present invention because dot-matrix method tend to use less storage and hence reduces hardware device and costs of system, and at the same time makes captions generating and overlaying more simple (Paragraph 5).

In reference to claim 33:
The terminal according to claim 27, wherein the program further includes instructions for: storing the doodle content in response to the operation of adding or editing the doodle content, wherein the doodle content is stored in a sparse dot matrix manner.
- Claim 33 contains substantially similar subject matter as in claim 25, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Shen Shiau/ 
Primary Examiner, Art Unit 2174